DETAILED ACTION
Status of the Claims
This Office Action is in response to the Application filed 26 May 2020.
Claims 1-20 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings 3-5 and 8-15 appear to be “screen shots” and are not legible when copied / reproduced. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. US Patent 9,262,451 B1 (“Singh”).

As per Claims 1 and 11 regarding “a method and system of automated auditing of data entry for a distribution network of products comprising: receiving one or more data entry records from various consumption locations using a product brand identifier”.  Singh in at least Fig.8, Fig.9, Column 2, lines 9-20, Column 17, lines 25-67, Column 18, lines 1-67 and Column 19, lines 1-36 receiving at a data warehouse server product related data from various entities (Fig.1, Column 3, lines 33-55). 

Regarding “identifying whether one or more errors are error types that cannot be fixed automatically and requiring human review to modify the set of rules.” Singh does not specifically disclose “errors that cannot be fixed automatically” per se however, Singh in at least Fig.9, Column 18, 50-67 and Column 19, lines 1-36 discloses modifying or changing one or more data quality rules based on the results of checking the data using the unmodified data rule and comparing/checking the results of both the unmodified and modified data quality rules.

As per Claims 2-5 and 12-15, which depend respectively from Claim 1 and Claim 11 regarding “wherein one of the errors is error of stock keeping unit (SKU) size and price that can be fixed automatically and correcting the error(s).”  Singh in at least Column 13, lines 3-67, Colum 14, lines 1-67 and Column 15, lines 1-27 correcting SKU related information. Singh in at least Column 2, lines 50-67 and Column 3, lines 1-32 discloses checking and automatically correcting the received data.  Singh in at least Column 2, lines 21-42 discloses “data quality rules” for checking values, functions, ranges or limitations of data provided by a source or consumer entity of the data and etc.  Singh in at least Column 13, lines 3-14 discloses identifier data includes or is defined by a merchandise 

As per Claims 6 and 16, which depend respectively from Claim 1 and Claim 11 regarding “wherein one of the errors is a mapping error based on previous data entry patterns at one of the consumption locations.”  Singh does not specifically disclose “correcting mapping errors” however; Singh in at least Fig.7, Column 15, lines 28-35, Column 16, lines 38-64, Fig.8, Column 17, lines 25-67 and Column 18, lines 1-40 discloses checking received data against stored mirrored data and correcting any associated errors.  Therefore, it is obvious to modify Singh’s data checking and correction modules to include any mapping related errors.

As per Claim 7-10 and 17-20, which depend respectively from Claim 1 and Claim 11 regarding “wherein the set of rules are customized for one of the consumption locations.”  Singh does not specifically disclose “consumption locations” however; Singh in at least the ABSTRACT discloses that “data quality rules or the data correction schema” may be amended or modified according to user input by the subscriber or other entity.  Singh in at least Fi.g.6, Fig.9, Column 2, lines 21-42 discloses that data quality rules can include any suitable characteristics, values, functions, formatting or syntactical definitions, ranges or limitation.  The data quality rules may be modified by various entities.  Therefore, it would have been obvious to modify Singh’s rules based on a consumption location and notifying the entity modifying the rules and performing any corrections to the received data as required.

Conclusion
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL DANNEMAN/Primary Examiner, Art Unit 3687